DETAILED ACTION
Acknowledgements
The amendment filed 9/14/2022 is acknowledged.
Claims 1-3, 5-11, 13-17 and 19-20 are pending.
Claims 1-3, 5-11, 13-17 and 19-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 9/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no significant burden on the examiner to evaluate whether a party is identified based on information entered into an emergency response system versus a caller identification system. This is not found persuasive because the feature of identifying a party based on information entered into an emergency response system and the feature of identifying a party based on a caller identification system are different and alternative features. Art that reads on one of these features would not necessarily read on the other. Searching for these features would require different search strategies and thus, these features present a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-3 and 5-8 are directed to a method, claims 9-11 and 13-14 are directed to a computer program product comprising a computer readable storage medium, where the specification defines “computer readable storage media” as not including transitory signals per se (See PGPub of Specification ¶ 23) ,and claims 15-17 and 19-20 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite authenticating the identity of a patient before authorizing another party to access their patient information, producing a transcript of a conversation between a patient and a healthcare provider, and identifying patient information to provide to the healthcare provider based on the transcript, which is an abstract idea. Specifically, the claims recite “receiving . . . an input from a use of the medical information release mechanism by a patient,” “responsive to receiving the input . . . performing, by the medical information release mechanism, an authentication operation on the input to determine whether the input corresponds to the patient of the medical information release mechanism,” “responsive to determining that the input corresponds to the patient  . . . controlling, by the medical information release mechanism . . . to send a medical information release . . . to at least one other [party], wherein the medical information release . . . identifies the patient and provides an authorization to the at least one other computing [party] to access patient information about the patient.” The claims also recite “identifying . . . a first party about which a communication is being performed between a caller and the emergency response system,” “generating . . . in real-time, a transcript of the communication as the communication is being conducted,” “performing . . . processing on the transcript of the communication to identify portions of content corresponding to medical concepts,” “processing . . . patient information to identify elements of the patient information referencing concepts corresponding to medical concepts,” and “outputting . . . the elements of the patient information to a second party involved in the communication,”  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a commercial or legal interaction of identifying a patient and providing a party with authorization to access the patient’s information, and creating and using a transcript of a conversation between a patient and their healthcare provider to identify particular types of patient information to provide to the healthcare provider, which involves performing a legal and business interaction in which a patient’s rights are protected while their healthcare provider is provided with the information they need to provide a healthcare service to the patient. This process also involves managing personal behavior or relationships or interactions between people because it involves managing the relationship and interaction between a patient and their healthcare provider to facilitate the healthcare provider’s provision of services to the patient. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a data processing system comprising at least one processor and at least one memory comprising instructions executed by the processor, a computer program product comprising a computer readable storage medium, a sensor used to sense an input, a medical information release apparatus, a signal, and another computing device, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “receiving . . . an input from a use of the medical information release mechanism by a patient,” “responsive to receiving the input . . . performing, by the medical information release mechanism, an authentication operation on the input to determine whether the input corresponds to the patient of the medical information release mechanism,” “responsive to determining that the input corresponds to the patient  . . . controlling, by the medical information release mechanism . . . to send a medical information release . . . to at least one other [party], wherein the medical information release . . . identifies the patient and provides an authorization to the at least one other computing [party] to access patient information about the patient,” as well as “identifying . . . a first party about which a communication is being performed between a caller and the emergency response system,” “generating . . . in real-time, a transcript of the communication as the communication is being conducted,” “performing . . . processing on the transcript of the communication to identify portions of content corresponding to medical concepts,” “processing . . . patient information to identify elements of the patient information referencing concepts corresponding to medical concepts,” and “outputting . . . the elements of the patient information to a second party involved in the communication.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a data processing system comprising at least one processor and at least one memory comprising instructions executed by the processor, a computer program product comprising a computer readable storage medium, a sensor used to sense an input, a medical information release apparatus, a signal, and another computing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating the identity of a patient before authorizing another party to access their patient information, and producing a transcript of a conversation between a patient and a healthcare provider and identifying patient information to provide to the healthcare provider based on the transcript. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “receiving . . . an input from a use of the medical information release mechanism by a patient,” “responsive to receiving the input . . . performing, by the medical information release mechanism, an authentication operation on the input to determine whether the input corresponds to the patient of the medical information release mechanism,” “responsive to determining that the input corresponds to the patient  . . . controlling, by the medical information release mechanism . . . to send a medical information release . . . to at least one other [party], wherein the medical information release . . . identifies the patient and provides an authorization to the at least one other computing [party] to access patient information about the patient,” as well as “identifying . . . a first party about which a communication is being performed between a caller and the emergency response system,” “generating . . . in real-time, a transcript of the communication as the communication is being conducted,” “performing . . . processing on the transcript of the communication to identify portions of content corresponding to medical concepts,” “processing . . . patient information to identify elements of the patient information referencing concepts corresponding to medical concepts,” and “outputting . . . the elements of the patient information to a second party involved in the communication.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of authenticating the identity of a patient before authorizing another party to access their patient information, producing a transcript of a conversation between a patient and a healthcare provider and identifying patient information to provide to the healthcare provider based on the transcript. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 3, 5-8, 11, 13-14, 17, and 19-20 further describe the abstract idea of authenticating the identity of a patient before authorizing another party to access their patient information, producing a transcript of a conversation between a patient and a healthcare provider and identifying patient information to provide to the healthcare provider based on the transcript. Specifically, claims 3, 11, and 17 describe the information used to identify the first party, claim 5 describes the emergency response cognitive system, claim 6 describes the patient information, and claims 8, 14, 20 describe the second party, but do not require any steps to be performed. Additionally, claims 7, 13, and 19 describe comparing terms in a transcript to terms in a library to identify medical concepts, which further describes the manner of carrying out the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13-17 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 9, and 15 recite the limitation "the medical information release apparatus" in lines 12-13, 12-13, and 13-14 of each claim respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-3, 5-8, 10-11, 13-14, and 16-17 are also rejected as each depends on either claim 1, 9, and 15.
Claims 7, 13, and 19 recite “the portions of content” in line 1 of each claim. There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lotan, et al. (US 2014/0122053) (“Lotan”).
Regarding claims 1, 9, and 15, Lotan discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, a data processing system, and a method, in the data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a medical information release mechanism, the method comprising:
receiving, via a sensor, an input from a use of the medical information release mechanism by a patient (Lotan ¶¶ 22-23, 36, 44);
responsive to receiving the input sensed by the sensor, performing, by the medical information release mechanism, an authentication operation on the input to determine whether the input corresponds to the patient of the medical information release mechanism (Lotan ¶¶ 24, 36, 44-45); and 
responsive to determining that the input corresponds to the patient of the medical information release apparatus, controlling, by the medical information release mechanism, a wireless communication system to send a medical information release signal to at least one other computing device, wherein the medical information release signal identifies the patient and provides an authorization to the at least one other computing device to access patient information about the patient (Lotan ¶¶ 39, 41, 45, 48, 52-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, 10-11, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lotan, et al. (US 2014/0122053) (“Lotan”) in view of Yoo, et al. (US 10,691,407) (“Yoo”).
Regarding claims 2, 10, and 16, Lotan does not specifically disclose identifying, by the emergency response cognitive computing system, a first party about which a communication is being performed between a caller and the emergency response system; generating, by the emergency response cognitive computing system, in real-time, a transcript of the communication as the communication is being conducted; performing, by the emergency response cognitive computing system, natural language processing on the transcript of the communication to identify portions of content corresponding to medical concepts; processing, by the emergency response cognitive computing system, patient information to identify elements of the patient information referencing concepts corresponding to medical concepts; outputting, by the emergency response cognitive computing system, the elements of the patient information to a second party involved in the communication. 
Yoo discloses identifying, by the emergency response cognitive computing system, a first party about which a communication is being performed between a caller and the emergency response system (Yoo 19:12-43; 20:24-30, 21:12-25, 43-56); generating, by the emergency response cognitive computing system, in real-time, a transcript of the communication as the communication is being conducted (Yoo 20:44-60); performing, by the emergency response cognitive computing system, natural language processing on the transcript of the communication to identify portions of content corresponding to medical concepts (Yoo 20:28-33; 21:57-22:20); processing, by the emergency response cognitive computing system, patient information to identify elements of the patient information referencing concepts corresponding to medical concepts (Yoo 19:47-61; 21:34-42; 23:37-65; 37:20-30); and outputting, by the emergency response cognitive computing system, the elements of the patient information to a second party involved in the communication (Yoo 23:63-65; 36:66-37:44).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lotan to include identifying a first party about which a communication is being performed between a caller and the emergency response system generating, in real-time, a transcript of the communication as the communication is being conducted, performing natural language processing on the transcript of the communication to identify portions of content corresponding to medical concepts, processing patient information to identify elements of the patient information referencing concepts corresponding to medical concepts, and outputting, by the emergency response cognitive computing system, the elements of the patient information to a second party involved in the communication, as disclosed in Yoo, in order to update the information provided to a party on the call to allow them to be able to better help the patient (Yoo 1:16-62).
Regarding claims 3, 11, and 17, Lotan discloses that the first party is identified based on one of information entered into the emergency response system based on information provided by the caller or automated caller identification (Lotan ¶¶ 20-21, 25).
Regarding claim 6, Lotan discloses that the patient information is electronic medical records of the patient (Lotan ¶¶ 20, 28, 32-34).
Regarding claims 7, 13, and 19, Yoo discloses that the portions of content corresponding to medical concepts from the transcript of the communication are identified by comparing each term or each set of terms in the transcript of the communication to one or more terms or set of terms in a medical condition library (Yoo 24:26-33; 25:5-8).
Regarding claims 8, 14, and 20 Lotan discloses that the second party is one or more of an emergency personnel on the other end of the communication, an emergency medical technician assigned to respond to the first party, a medical professional assigned to treat the patient once transported to an medical facility, or a personal doctor of the first party (Lotan ¶¶ 39, 49, 51).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Yoo as applied to claim 2 above, and further in view of O’Conor, et al. (US 2014/0294161) (“O’Conor”).
Regarding claim 5, Lotan in view of Yoo does not specifically disclose that the emergency response cognitive computing system is integrated into the emergency response system.
O’Conor discloses that the emergency response cognitive computing system is integrated into the emergency response system (O’Conor Abstract; ¶¶ 22-26, 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lotan in view of Yoo to integrate the emergency response cognitive computing system into the emergency response system, as disclosed in O’Conor, in order to better assist an emergency service in helping a patient during an emergency call by making more relevant information available (O’Conor ¶¶ 1-2, 24-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chopra, et al. (US 2017/0103175) (“Chopra”) discloses generating transcripts of audio conversations between a patients and members of their care team, using data from a natural language database to extract or identify medically-relevant terms, cross-referencing these medically-relevant terms in a medical information database or using them as an input to a symptom-checking algorithm, and outputting the results to a member of the care team (See, e.g., Chopra ¶¶ 40-41)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685